OFFICE   OF THE    ATTORNEY   GENERM   STATE   OF TEXAS

     JOHN       CORNYN




                                                      November 2.2000



The Honorable Allen Wright                                     Opinion No. K-0301
Callahan County Attorney
100 West 4th Street, Suite 202                                 Re: Whether a commissioners court may change
Baird, Texas 79504                                             the name of a county road (RQ-0237-JC)


Dear Mr. Wright:

        You ask whether a county commissioners court has authority to change the name of a county
road once a name has already been established. A commissioners court has authority under section
25 1.013 of the Transportation Code to name and rename public roads located wholly or partly in
unincorporated areas of the county.

         You inform us that the Commissioners       Court of Callahan County received a petition
requesting the Court to change the name of Hays Road to Dugan Road and has deferred final action
on this matter to seek legal advice.’ You have searched the Commissioners Court’s minutes without
locating any reference to the Court having adopted the name Hays Road for this road and have
otherwise been unable to determine how the road acquired this name, except possibly by common
usage. Request Letter, note 1, at 2. The road is shown on county 9-l -1 maps as Hays Road, the post
office has recorded mailing addresses on Hays Road, and the Texas Department of Transportation
has posted exit signs on the interstate referring to Hays Road. Id. You ask whether the
commissioners court of a county has authority to change the name of a county or public road once
a name has already been adopted or established by common usage.

       Section 25 1,013 of the Texas Transportation               Code expressly addresses the naming of county
roads. This statute provides as follows:

                               (a) The commissioners court of a county by order may adopt
                       uniform standards for naming public roads located wholly or partly
                       in unincorporated  areas of the county and for assigning address
                       numbers to property located in unincorporated areas of the county.
                       The standards apply to any new public road that is established.




         ‘Letter from Honorable Allen Wright, Callahan County Attorney, to Honorable   John Comyn, Texas Attorney
General (June 1,200O) (on file with Opinion Committee) [hereinafter Request Letter].
The Honorable   Allen Wright   - Page 2           (X-0301)




                         (b) The commissioners court of a county by order may adopt
                a name for a public road located wholly or partly in an unincorporated
                area of the county and may assign address numbers to property
                located in an unincorporated area of the county for which there is no
                established address system.

                        (c) If an order adopted under this section conflicts with a
                municipal ordinance, the municipal ordinance prevails in the territory
                in which it is effective.

                        (d) A commissioners court may adopt an order under this
                section only after conducting a public hearing on the proposed order.
                The court shall give public notice of the hearing at least two weeks
                before the date of the hearing.

TEX. TRANSP.CODEANN. 5 251.013 (Vernon          1999).

          Section 25 1 .013(a) of the Transportation Code authorizes a commissioners court to adopt
uniform standards for naming public roads located in unincorporated areas of the county and requires
it to apply these standards to new public roads. Section 25 1.013@), a separate grant of authority that
is not made contingent on adopting uniform standards under section 251.013(a), authorizes a
commissioners     court to name a county road. Thus, a county may name a public road either by
adopting uniform standards under subsection 251.013(a) and applying them to the individual road
or by exercising its power under subsection 25 1.013(b) to name county roads as the occasion arises.
The authority of a political subdivision to name a public road has been construed to include the
authority to change its name. See generally Goodman Y. City ofAtlanta, 268 S.E.2d 663,665 (Ga.
1980); Brown v. City of Topeka, 74 P.2d 142 (Kan. 1937); Belden v. City of Niagara Falls, 245
N.Y.S. 510, 512-13 (N.Y. App. Div. 1930). The Callahan County Commissioners Court may act
under subsection 25 1.013(a) by adopting uniform standards for naming county roads and applying
them to the Hays Road, or it may act under subsection 25 1.013(b) to rename the Hays Road. TEX.
TRANSP.CODEANN. 5 251.013(a), (b) (Vernon 1999).


         In either case, the commissioners court may act only by adopting an order and only after
conducting a public hearing on the proposed order as required by subsection 251.013(d) of the
Transportation Code. CJ City ofAustin v. Findlay, 538 S.W.2d 9 (Tex. Civ. App.-Austin 1976, no
writ) (under facts of case, change of street name was legislative action required to be effected by
ordinance, not motion of city council). The action of the commissioners court in naming a county
road is subject to judicial review for abuse ofdiscretion. Seegenerally Goodman, 268 S.E.2d at 665.
The Honorable   Allen Wright   - Page 3          (JC-0301)




                                        SUMMARY

                         The authority of a commissioners court to name public roads
                under section 251.013 of the Transportation         Code includes the
                authority to rename a public road. Callahan County may exercise its
                authority under subsection 251.013(b) of the Transportation Code to
                rename a county road by order, after conducting a public hearing,
                without adopting uniform standards for naming county roads under
                subsection 251.013(a).     The action of renaming a county road is
                subject to judicial review for abuse of discretion.




                                             Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK KENT ERVIN
Deputy Attorney General - General Counsel

SUSAN D. GUSKY
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General - Opinion Committee